Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/30/2022 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 22 is rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation “the bonding layer”. There is insufficient antecedent basis for the limitations. Since claim 22 depends on claim 1, for the purpose of the examination, the limitation “the bonding layer” is interpreted as “the first bonding layer” or “the second bonding layer” or “a bonding layer”. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1, 21, and 26  are rejected under 35 U.S.C. 103 as unpatentable over Zeng (US 20180033835 A1) in view of Zhu (US 20190220649 A1).
	Regarding claim 1, Zeng (e.g., Figs. 11-15 and 1-2) discloses a display device comprising: 
a display panel comprising a base substrate (base substrate includes a first base layer 16, a second base layer 10, and a light blocking layer 30 in between), a thin-film transistor layer including thin-film transistors (TFT layer including TFTs 121) on the base substrate, and a light emitting element layer comprising light emitting elements (light emitting element layer 11 comprising light emitting elements, each light emitting element comprising cathode 112, light emitting layer 113, and anode 111) on the thin-film transistor layer; wherein the base substrate includes comprises a light blocking layer (light blocking layer 30) between a first base (base layer 16) and a second base (base substrate 10 of the display panel);
a cover window (cover window 14) on the light emitting element layer; 
a fingerprint recognition sensor layer (fingerprint sensor 2 comprising a sensor layer comprising photo sensing elements 21) under the second base (base substrate 10 of the display panel);
wherein the light blocking layer (light blocking layer 30) comprises holes (holes 312) through which light reflected by a finger (fingerprint including ridges 41 and valleys 42) touching the cover window (cover window 14) passes, 
wherein the thin-film transistor layer (TFT layer including TFTs 121) is disposed on the first base (base layer 16).

Zeng (e.g., Figs. 11-15 and 1-2) discloses the fingerprint sensor 2 is attached to the base substrate 10 of the display panel via a bonding layer 50 ([0153]). Zeng does not disclose a protective member located between the second base and the fingerprint recognition sensor layer; a first bonding layer located between the second base and the protective member; and a second bonding layer located between the protective member and the fingerprint recognition sensor layer. However, Zhu (e.g., Figs. 2-4) discloses a display device including a fingerprint sensor similar to that disclosed by Zeng, comprising an OLED display panel 1020. The display panel 1020 comprises a base substrate 1016, which corresponds to the base substrate 10 of Zeng’s display panel or the second base as claimed. Zhu (e.g., Figs. 2-4) further discloses a protective member (cover layer 1011) located between the second base (base substrate 1016 of display panel 1020) and the fingerprint recognition sensor layer (fingerprint sensor layer 1013); a first bonding layer (bonding layer 1015) located between the second base (base substrate 1016 of display panel 1020) and the protective member (cover layer 1011); and a second bonding layer (bonding layer 1012) located between the protective member (cover layer 1011) and the fingerprint recognition sensor layer (fingerprint sensor layer 1013), and wherein the protective member (cover layer 1011) is bonded to the display panel (display panel 1020) by the first bonding laver (bonding layer 1015), and the fingerprint recognition sensor laver (fingerprint sensor layer 1013) is bonded to the protective member (cover layer 1011) by the second bonding layer (bonding layer 1012). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zhu to the display device of Zeng. The combination/motivation would provide a cover member to protect a fingerprint sensor and attach the fingerprint sensor with a display panel to form a display device having a laminated structure.

Regarding claim 21, Zeng in view of Wu discloses the display device of claim 1, Zeng (e.g., Figs. 11-15 and 1-2) discloses the display device further comprising a bonding layer (adhesive layer 50; [0153]) which is located between the display panel and the fingerprint recognition sensor layer ([0153]), wherein the fingerprint recognition sensor layer (sensor layer comprising photo sensing elements 21) is bonded to the display panel (OLED display panel) by the bonding layer (adhesive layer 50). In addition, Wu (e.g., Figs. 2-4) discloses the same features as claimed.
Regarding claim 26, Zeng in view of Wu discloses the display device of claim 1, Zeng (e.g., Figs. 11-15 and 1-2) discloses wherein the light emitting element layer includes a first electrode (anode 111), a light emitting layer (light emitting layer 113) disposed on the first electrode, a second electrode (cathode 112) disposed on the light emitting layer, and a pixel defining layer (e.g., Figs. 12, 13B, and 15; pixel defining layer) covering an edge of the first electrode (anode 111), and wherein the holes (holes 312) do not overlap thin-film transistors (TFTs 121), and the holes (holes 312) overlap the pixel defining layer (e.g., Figs. 12, 13B, and 15; pixel defining layer).

7.	Claims 2-9 are rejected under 35 U.S.C. 103 as unpatentable over Zeng (US 20180033835 A1; hereinafter referred to as Zeng’s 835) in view of Zhu (US 20190220649 A1) and further in view of Zeng (US 20200242319 A1; hereinafter referred to as Zeng’s 319).
Regarding claim 2, Zeng’s 835 in view of Zhu discloses the display device of claim 1, but does not disclose wherein a pitch of the holes is about 1.3 to about 1.5 times a hole-sensor distance. However, Zeng’s 319 (e.g., Figs. 1-6 and 13-16) discloses a display device similar to that disclosed by Zeng, comprising: a display panel (e.g., Figs. 1 and 4) comprising a light emitting element layer (light emitting element layer 20’ or 20) comprising light emitting elements (light emitting elements 21’ or 21) and a light blocking layer (light blocking layer 30’ or 30), a cover window (cover window 50’ or 50) on the light emitting element layer (light emitting element layer 20’ or 20); and a fingerprint recognition sensor layer (fingerprint sensor layer 40’ or 40) under the display panel, and wherein the light blocking layer (light blocking layer 30’ or 30) comprises holes (holes 31’ or 31) through which light reflected by a finger (finger TB’) touching the cover window (cover window 50’ or 50) passes. Zeng’s 319 (e.g., Figs. 1-6) further discloses wherein a pitch of the holes is about 1.3 to about 1.5 times a hole-sensor distance, and wherein the hole-sensor distance is a distance from a center point of any one of the holes to an upper surface of the fingerprint recognition sensor layer (e.g., Figs. 2 and 4 and [0076]; v=400um, P>715um, or 4225.8um <P<715.3um, P is a pitch of the holes, and v is a hole-sensor distance). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng’s 319 to the display device of Zeng’s 835 in view of Zhu. The combination/motivation would provide a display device integrated with an optical fingerprint sensor with an effective light collection and an improved image quality.

Regarding claim 3, Zeng’s 835 in view of Zhu and further in view of Zeng’s 319 discloses the display device of claim 2, Zeng’s 319 (e.g., Figs. 1-6) discloses wherein the holes comprise a first hole (e.g., 31a) and a second hole (e.g., 31b), wherein the fingerprint recognition sensor layer (e.g., fingerprint sensor layer 40’ or 40) comprises a first light receiving area (e.g., light receiving area IA1’ or IA1) which receives fingerprint patterns scanned by the reflected light through the first hole (e.g., 31a) and a second light receiving area (e.g., light receiving area IA2’ or IA2) which receives fingerprint patterns scanned by the reflected light through the second hole (e.g., 31b), and wherein the first light receiving area (e.g., light receiving area IA1’ or IA1) and the second light receiving area (e.g., light receiving area IA2’ or IA2) do not overlap each other (e.g., Figs. 6 and 3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng’s 319 to the display device of Zeng’s 835 in view of Zhu.

Regarding claim 4, Zeng’s 835 in view of Zhu and further in view of Zeng’s 319 discloses the display device of claim 3, Zeng’s 319 (e.g., Figs. 1-6) discloses wherein the first light receiving area (e.g., Figs. 6 and 3; light receiving area IA1’ or IA1) and the second light receiving area contact each other (e.g., Figs. 6 and 3; light receiving area IA2’ or IA2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Wu or incorporate the teaching from Wu to the display device of Zeng for the same reason above.

Regarding claim 5, Zeng’s 835 in view of Zhu and further in view of Zeng’s 319 discloses the display device of claim 4, Zeng’s 319 (e.g., Figs. 1-6) discloses wherein the first light receiving area (e.g., light receiving area IA1) comprises a first image collecting area (e.g., image sensing area EA1), and the second light receiving area (e.g., light receiving area IA2) comprises a second image collecting area (e.g., image sensing area EA2), and wherein the first image collecting area (image sensing area EA1) and the second image collecting area (image sensing area EA2) are spaced apart from each other (e.g., Fig. 6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng’s 319 to the display device of Zeng’s 835 in view of Zhu for the same reason above.

Regarding claim 6, Zeng’s 835 in view of Zhu and further in view of Zeng’s 319 discloses the display device of claim 5, Zeng’s 319 (e.g., Figs. 1-6) discloses wherein the first hole (e.g., 31a), the first image collecting area (e.g., image sensing area EA1), and the first light receiving area (e.g., light receiving area IA1) overlap in a thickness direction (e.g., Fig. 6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng’s 319 to the display device of Zeng’s 835 in view of Zhu for the same reason above.

Regarding claim 7, Zeng’s 835 in view of Zhu and further in view of Zeng’s 319 discloses the display device of claim 6, Zeng’s 319 (e.g., Figs. 1-6) discloses wherein the second hole (e.g., 31b), the second image collecting area (e.g., image sensing area EA2), and the second light receiving area (e.g., light receiving area IA2) overlap in the thickness direction (e.g., Fig. 6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng’s 319 to the display device of Zeng’s 835 in view of Zhu for the same reason above.

Regarding claim 8, Zeng’s 835 in view of Zhu and further in view of Zeng’s 319 discloses the display device of claim 2, Zeng’s 319 (e.g., Figs. 1-6) discloses wherein each of the holes has a diameter of about 3 um to about 20 um ([0047]; 5um<a<20um). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng’s 319 to the display device of Zeng’s 835 in view of Zhu for the same reason above.

Regarding claim 9, Zeng’s 835 in view of Zhu and further in view of Zeng’s 319 discloses the display device of claim 2, Zeng’s 319 (e.g., Figs. 1-6) discloses wherein an angle at which the reflected light is incident on the holes is about -33 degrees to about 33 degrees ([0076]; e.g., u=1250um and P=720um, corresponding to θ=-16.5° to 16.5°). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng’s 319 to the display device Zeng’s 835 in view of Zhu for the same reason above.

8.	Claim 22 is rejected under 35 U.S.C. 103 as unpatentable over Zeng (US 20180033835 A1) in view of Zhu (US 20190220649 A1) and further in view of Fomani (US 20190180072 A1).
Regarding claim 22, Zeng in view of Zhu discloses the display device of claim 21, but does not disclose further comprising an infrared blocking filter layer located between the display panel and the bonding layer or between the fingerprint recognition sensor layer and the bonding layer. However, Fomani (e.g., Figs. 2, 5-6, and 10-12) discloses a display device including a fingerprint sensor similar to that disclosed by Zeng and Zhu, comprising an infrared blocking filter layer (e.g., Figs. 12 and 11; infrared blocking filter including an interference filter and an absorptive filter) located between the display panel (e.g., Figs. 12; display panel) and the bonding layer (e.g., Figs. 12; adhesive layer) or between the fingerprint recognition sensor layer (e.g., Figs. 12; sensor layer) and the bonding layer (e.g., Figs. 12; adhesive layer). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the infrared blocking filter as taught by Fomani to the display device of Zeng in view of Zhu. The combination/motivation would be to provide an infrared blocking filter to the optical fingerprint sensor to reduce signal noise and improve detection sensitivity and accuracy.

8.	Claim 24 is rejected under 35 U.S.C. 103 as unpatentable over Zeng (US 20180033835 A1) in view of Zhu (US 20190220649 A1) and further in view of Xiao (US 20210066397 A1).
Regarding claim 24, Zeng in view of Zhu discloses the display device of claim 23, but does not disclose further comprising an infrared blocking filter layer which is located between the display panel and the first bonding layer or between the fingerprint recognition sensor layer and the second bonding layer. However, Xiao (e.g., Figs. 1A-1C) discloses a display device similar to that disclosed by Wu, comprising a first bonding layer ([0057]; adhesive layer) which is located between the display panel and the fingerprint recognition sensor layer (fingerprint sensor layer 130), wherein the fingerprint recognition sensor layer is bonded to the display panel by the bonding layer ([0057]). Xiao (e.g., Figs. 1A-1C) further discloses the display device comprising an infrared blocking filter layer (e.g., Fig. 1C; infrared blocking filter layer 122; [0060] and [0054]) which is located between the display panel and the first bonding layer or between the fingerprint recognition sensor layer and the second bonding layer (e.g., Fig. 1C and [0057]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the infrared blocking filter as taught by Xiao to the display device of Zeng in view of Zhu. The combination/motivation would be to provide an infrared blocking filter to the optical fingerprint sensor to reduce signal noise and improve detection sensitivity and accuracy.

Response to Arguments
9.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Zeng (US 20180033835 A1), Zhu (US 20190220649 A1), and Fomani (US 20190180072 A1) have been used for new ground rejection.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691